Opinion by
Ector, P. J.
§ 687. Judgment must conform to the evidence; market value is the test of value. Suit was brought against the railroad for the value of a mule killed by its train. The plaintiff recovered judgment, both in the justice’s and county courts, for $200, the amount claimed. The evidence shows that Buckley considered his mule worth $200, yet admits he could not have gotten $100 for it. Two other witnesses who knew the mule testify that it was not worth over $75. The true test of the value of anything is what it will bring in the market. The railroad is clearly responsible for the fair value of the animal, but, from the evidence, we do believe that the judgment is for more than the mule is worth.
Reversed and remanded.